Citation Nr: 0818322	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-29 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

The veteran's service-connected post-traumatic stress 
disorder is currently manifested by symptoms including 
anxiety, depression, sleep disruption, and suspiciousness, 
but with normal speech, good family relationships, intact 
memory, no thought disorder, and no suicidal ideation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
West Supp 2007); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in an April 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence he 
has in his possession that pertains to the claim.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records, Vet Center examination report, lay statements and a 
VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was provided the rating criteria 
for mental disorders in the July 2005 statement of the case.  
The veteran was an active participant in the claims process, 
submitting his own copies of service treatment records, 
private treatment records, lay statements, and a Vet Center 
assessment of the current severity of his PTSD.  Such 
reflects actual knowledge of what was needed to substantiate 
his claim.  In sum, the veteran was provided a meaningful 
opportunity to participate in the claims process and has done 
so.  There is no indication that there are additional 
relevant records to obtain.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
claim, any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the veteran.  See Sanders, 487 F.3d 
881; see also Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's PTSD is currently rated under Diagnostic Code 
9411.  38 C.F.R. 
§ 4.130.  Under this Code a 30 percent rating is warranted 
for PTSD where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 
 
A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id. 
 
A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 
 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  While the Rating Schedule does 
indicate that the rating agency must be familiar with the 
DSM IV, it does not assign disability percentages based 
solely on GAF Scores.  See 38 C.F.R. § 4.130 (2004).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence, the veteran had a PTSD assessment at 
a Vet Center in May 2004.  The social worker indicated that 
the veteran presented with bad dreams, nightmares, night 
sweats, flashbacks, intrusive thoughts, problems sleeping, 
survivors guilt, anxiety and stress.  Additionally, the 
social worker indicated the veteran has nightmares, anxiety, 
depression, anger, fear, hypervigilance, and exaggerated 
startle responses.  Also, the veteran isolated himself from 
others; avoided crowds; had diminished interest in 
activities; and had difficulty focusing and concentrating.  
The social worker noted that the veteran presented with a 
blunt affect.  He was reportedly anxious and depressed.  His 
GAF score was reported as a 39. 

The veteran was also afforded a VA examination by a 
psychiatrist during July 2004.  The examiner indicated that 
the veteran was seen a few months previously at the Vet 
Center.  The veteran has not been seen by psychiatry and took 
no psychiatric medications.  The veteran indicated he had 
been married for 31 years and had worked at Bell South for 32 
years.  The veteran indicated that he had support from his 
family but no close friends.  He had nightmares every night; 
flashbacks two or three times a week; and intrusive memories 
of Vietnam daily.  The veteran reported he was somewhat 
detached and suspicious of others; had difficulty with 
concentration; and exaggerated startle responses.  He 
reported he has periods of being down or depressed but they 
do not last long and he usually pulls himself out of it.  
There was no suicidal ideation or psychotic symptoms.  The 
examiner described the veteran as being casually and neatly 
dressed.  He had normal rate and rhythm to his speech; an 
anxious mood; and a saddened affect at times.  He was 
oriented times four, there was no evidence of any thought 
disorder, and memory tests were intact.  The examiner 
diagnosed the veteran with chronic PTSD with mild to moderate 
social and vocational impairment.  The examiner assigned the 
veteran a GAF score of 55.

Private treatment records from his family physician note the 
veteran suffers from stress.  A lay statement from the 
veteran's wife notes his nightmares, that at times he is 
moody and withdrawn, that he prefers to be alone, that he is 
a very loving and caring father, and that he is helpful and 
thoughtful.  A statement from a lifelong friend noted the 
veteran was outgoing prior to Vietnam then became secluded 
and isolated after his return.

Upon review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's symptomatology more nearly approximates that 
contemplated in the 50 percent disability rating.  The 
veteran does not have a flat affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; memory 
impairment; impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.  While the veteran 
reports that he has no friends, he has a good family 
relationship, and has been employed by the same company for 
over 30 years.  Thus, difficulty in establishing and 
maintaining effective work relationships is not shown, and 
impairment in social relationships cannot be the sole basis 
for an award of a higher evaluation.  38 C.F.R. § 4.126(b).  
Further, the veteran's depressed mood, anxiety, 
suspiciousness and chronic sleep impairment are contemplated 
in the 30 percent disability rating.

The Board notes that the veteran was assigned a GAF score of 
39 at the Vet Center by a social worker.  However, that 
report was primarily establishing the basis for the diagnosis 
of PTSD, rather than conducting a mental status examination.  
Thus, sufficient symptomatology was not provided supporting 
the GAF score assigned.  Conversely, the Board attaches more 
weight to the GAF score assigned by the examining 
psychiatrist, who has greater expertise in the field, during 
the VA examination.  That examination provided a complete 
mental status examination, and described the impact of the 
veteran's disability on his social and vocational activities.  
As such, the Board finds the VA examination results, 
including the GAF score of 55, to be more probative of the 
level of the veteran's disability.  

For the reasons set forth above, the Board finds that the 
veteran's disability picture does not reflect symptomatology 
which more nearly approximates the criteria for a 50 percent 
or higher rating at any point during the course of the claim. 

Finally, the Board finds that the veteran's PTSD presents 
such an unusual or exceptional disability picture so as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
veteran has not been hospitalized for psychiatric problems 
and he is currently working full time in a job he has 
maintained for over 32 years.  The evaluation assigned 
adequately reflects the extent of his impairment, and 
referral of this case for consideration of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002);  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001);  Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


